COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00208-CV


IN RE DAVID GLEN HARRIS                                                   RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied.2 Accordingly, relator’s petition for writ of

mandamus is denied.

                                                     PER CURIAM


      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
         See In re Brown, No. 02-11-00400-CV, 2011 WL 5118855, at *1 (Tex.
App.—Fort Worth Oct. 27, 2011, orig. proceeding) (stating that it is the relator’s
burden to provide the court with a sufficient record to entitle him to mandamus
relief); see also Tex. R. App. P. 9.5, 10.1, 52.3(a), 52.7; In re Mitchell, No. 01-11-
00910-CV, 2012 WL 252190, at *1 (Tex. App.—Houston [1st Dist.] Jan. 26, 2012,
orig. proceeding) (denying relief when relator filed pro se petition for writ of
mandamus complaining about trial court’s refusal to rule on his will contest and
other motions pending in the probate court when his petition did not comply with
rules 9.5, 10.1(a)(5), 52.3(k), and 52.7).
PANEL: MCCOY, DAUPHINOT, and MEIER, JJ.

DELIVERED: June 27, 2013




                            2